PER CURIAM:
H-I
El 12 de enero de 2001 el Sr. José A. Soto Mercado pre-sentó ante la Oficina del Procurador General una queja contra el Ledo. Carlos Pérez Olivo. Alegó que contrató los servicios profesionales de éste por la suma de $25,000 para que lo representara en un caso por violación a la Ley de Sustancias Controladas en el Tribunal de Distrito Federal para el Distrito de Puerto Rico. Adujo que el proceso in-coado en su contra culminó en una alegación de culpabili-dad para cumplir diez (10) años de prisión. Sostuvo que el abogado lo visitó en la cárcel federal, le informó que la sentencia impuesta era injusta y que prepararía una ape-*888lación inmediatamente por la cantidad de $30,000 en con-cepto de honorarios. También alegó que el abogado le ga-rantizó que si la apelación no le favorecía, le devolvería dicha cantidad. Sostuvo, además, el señor Soto Mercado que el licenciado Pérez Olivo lo visitó en varias ocasiones en la prisión, indicándole que estaba trabajando en la ape-lación, pero que con el paso del tiempo dejó de visitarlo y no supo más de él. No fue sino hasta mediados del 2000 que le solicitó a otro abogado que le diera seguimiento a la alegada apelación presentada por el licenciado Pérez Olivo. Dicho abogado, luego de hacer las averiguaciones pertinen-tes, le indicó que ésta nunca fue presentada. Finalmente, sostiene que tanto él como su familia han efectuado nume-rosas gestiones para comunicarse con el abogado quere-llado, pero que éstas han sido infructuosas.
El 6 de febrero de 2001 el Procurador General le envió al licenciado Pérez Olivo una notificación de la queja en su contra para que expresara su posición en torno a ella. La carta fue enviada a la dirección que aparece en el récord del Colegio de Abogados y en el expediente personal del Tribunal Supremo (P.O. Box 16244, San Juan, P.R., 00908). Sin embargo, ésta fue devuelta debido a que el apartado postal se había cerrado. El 4 de junio de 2001 el Procura-dor General le envió la misma comunicación a una de las varias direcciones que constan en diferentes documentos del expediente personal del licenciado Pérez Olivo en el Tribunal Supremo (Chase Manhattan Building, Suite 75-369 East 149 ST., Bronx NJ [sic] 10455). Ésta también fue devuelta por ser errónea la dirección.
El 2 de julio de 2001 el Procurador General, mediante un informe, nos indicó que como resultado de lo anterior, no había podido investigar y evaluar la queja presentada por el señor Soto Mercado.
Así las cosas, el 25 de enero de 2001 el señor Soto Mer-cado acudió a este Tribunal con la misma queja que pre-sentó en la Oficina del Procurador General.
*889La Secretaria de este Tribunal envió al licenciado Pérez Olivo, por correo certificado con acuse de recibo, en varias ocasiones y a las direcciones que aparecían en su expe-diente personal, una notificación de la queja.!1) Al igual que le ocurrió al Procurador General, todas las notificacio-nes fueron devueltas por el abogado haber cambiado de dirección. Cabe señalar que ninguno de estos cambios fue notificado a la Secretaría de este Tribunal.
En atención a todo lo anterior, el 24 de julio de 2001 este Tribunal emitió una resolución mediante la cual le conce-dió al licenciado Pérez Olivo un plazo de veinte (20) días (contados a partir de la notificación de la resolución) para que contestara la queja presentada en su contra. Además, le ordenó que informara la razón por la cual no había no-tificado su nueva dirección. Se ordenó al Alguacil de este Tribunal que notificara dicha resolución personalmente. Sin embargo, todas las gestiones realizadas por el Alguacil para localizar al licenciado Pérez Olivo resultaron infructuosas.!2)
II
El licenciado Pérez Olivo fue admitido al ejercicio de la abogacía el 3 de enero de 1974. A esa fecha la dirección que aparecía en su expediente personal era la Calle Flores Núm. 115, Santurce, P.R. El 28 de febrero de 1974 fue ad-mitido al ejercicio de la notaría. Surge del Juramento del Peticionario (sobre admisión al ejercicio de la profesión no*890tarial) que su dirección era la Calle Mayagüez Núm. 212, tercer piso (3B), Hato Rey, P.R.
Así las cosas, mediante Notificación al Tribunal Supremo de Cambio de Oficina, presentada el 30 de septiem-bre de 1975, le informó a este Tribunal que, a partir de 1ro de octubre de 1975, trasladaría su oficina al Ada’s Building, Inc. (altos del Correo), Calle Loíza, Núm. 1957, San-turce, P.R. 00914. La moción fue firmada por éste y debajo de ésta hizo constar la dirección postal siguiente: Box 6805, Loíza Street Station, San Juan, P.R. 00914.(3)
El 3 de agosto de 1977, el Ledo. José R. Seda, entonces Director de la Oficina de Inspección de Notarías Interino, le autorizó el traslado de su Protocolo al Edificio Yale, Ponce de León 306, Puerta de Tierra, San Juan, P.R.
Aproximadamente, tres (3) años más tarde, es decir, el 9 de junio de 1980, el licenciado Pérez Olivo renunció al ejer-cicio de la notaría por encontrarse prestando servicios le-gales en una agencia de gobierno de Nueva York.(4) Me-diante Resolución de 25 de junio de 1980, este Tribunal dio por terminada la fianza notarial prestada por el Colegio de Abogados.
A partir de este momento, el licenciado Pérez Olivo no volvió a notificarle a este Tribunal de sus múltiples cam-bios de dirección, tanto en el estado de Nueva York como en Puerto Rico.
Cabe señalar que es a raíz de una querella presentada el 27 de febrero de 1996 por el Colegio de Abogados contra el licenciado Pérez Olivo, por falta de pago de la cuota de colegiación, que este Tribunal se entera de la nueva direc-ción del abogado en Nueva York: Chase Manhattan Bank, Suite 44, 369 East 149th Street, Bronx, N.Y. 10455. En atención a nuestra advertencia de suspenderlo (Resolución *891de 19 de abril de 1996), el 16 de mayo de 1996 el licenciado Pérez Olivo presentó una moción en la cual nos informó haber satisfecho la cuota adeudada al Colegio de Abogados. En dicha moción indicó como su dirección la siguiente: Ca-lle Chile 259(B), San Juan, P.R. 00917, Tel./Fax.- 751-7305. Este cambio de dirección no fue formalmente informado a este Tribunal.
El 21 de julio de 1998, por segunda ocasión, el Colegio de Abogados acudió ante nos solicitando la suspensión del licenciado Pérez Olivo por cuotas adeudadas. Dicha peti-ción fue notificada a la dirección antes mencionada. Me-diante Resolución de 20 de octubre del mismo año, le con-cedimos un término al licenciado Pérez Olivo para qüe se expresara en torno a la querella del Colegio. La resolución fue enviada por correo certificado con acuse de recibo a la última dirección que aparecía en su expediente, que como ya indicáramos, era la siguiente: Calle Chile 259(B), San Juan, P.R. 00917. Esta comunicación no fue reclamada. Fi-nalmente, y luego de una investigación realizada por la Oficina de Alguaciles de este Tribunal, dicha resolución fue notificada el 17 de diciembre de 1998, personalmente, a la siguiente dirección: Ave. Wilson Núm. 1314, Condado, San Juan, P.R. 00901; oficina: Ave. Monserrate AB, Carolina, P.R. En esa misma fecha el licenciado Pérez Olivo nos in-formó mediante moción que había hecho el pago requerido por el Colegio. En dicha moción hizo constar como su nueva dirección la siguiente: P.O. Box 16244, Condado Station, San Juan, P.R. 00908, Tel. (787) 379-0793.
El 2 de noviembre de 2000, por tercera ocasión, el Cole-gio de Abogados nos solicitó la suspensión del licenciado Pérez Olivo por adeudar la cuota del Colegio. La querella fue enviada a la última dirección que aparecía en el expe-diente en el último documento que éste presentó al Tribunal. Es decir, se le envió al P.O. Box 16244, San Juan, P.R. 00908. A esa misma dirección le notificamos la Reso-lución de 15 de diciembre de 2000, advirtiéndole de las *892consecuencias que su incumplimiento acarrearía. Sin embargo, el correo devolvió el documento porque el apartado postal estaba cerrado. Nuevamente, esta actuación requi-rió una investigación de la Oficina de los Alguaciles, y la resolución finalmente fue notificada el 18 de enero de 2001 en la Ave. Monserrate AB-22, Carolina, P.R. 00983. Ésta fue recibida por la secretaria Sra. Natividad Nieves. Cabe señalar que en dicha resolución hay una nota a manuscrito en la cual tanto la secretaria, señora Nieves, como el Ledo. Guillermo Batlle Olivo hicieron constar que desconocían el paradero del licenciado Pérez Olivo.
El 23 de marzo de 2001, el Colegio de Abogados presentó una moción mediante la cual nos informó que el licenciado Pérez Olivo había pagado la deuda que tenía con dicha institución. Este documento le fue notificado al Ledo. Guillermo Batlle Olivo, quien representó al licenciado Pérez Olivo en esa ocasión. La notificación se hizo al Cond. Coral Beach TW I, Apt. 1619, Carolina, P.R. 00979.
Nuevamente, el 2 de octubre de 2001 el Colegio de Abo-gados solicitó la suspensión del licenciado Pérez Olivo por falta de pago de cuota. Según el Colegio, esta querella se la había enviado a la última dirección que aparecía en su sis-tema de ellos: P.O. Box 16244, San Juan, P.R. 00908. A esa misma dirección este Tribunal le notificó por correo la co-rrespondiente resolución. Éste nos devolvió el documento debido a que el apartado postal correspondiente a la direc-ción mencionada estaba cerrado. Una segunda notificación por correo le fue remitida a. la dirección del estado de Nueva York que aparecía en el expediente, y también fue devuelta.
HH hH f — I
Como hemos podido observar, lo antes descrito es un claro ejemplo de una conducta de indiferencia en torno al cumplimiento de las obligaciones mínimas que exige la *893profesión a cada uno de sus miembros. In re Medina Flores, 155 D.P.R. 732 (2001). El no informar a este Tribunal los cambios de dirección postal y física, tanto de su residencia como de su despacho, no sólo nos dificulta el velar por que la clase togada cumpla fielmente con los requerimientos de la profesión, sino que también obstaculiza el ejercicio de nuestra jurisdicción disciplinaria en casos de quejas pre-sentadas por los ciudadanos. In re Rivera D’Ambrosse, 142 D.P.R. Ap. (1997); In re Figueroa Carrasquillo, 153 D.P.R. 132 (2001).
La Regla 9(j) del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. XXI-A, impone a todo abogado la obligación de notificar cualquier cambio de su dirección a la Secretaría del Tribunal Supremo. El incumplimiento de tal deber es suficiente para decretar la separación indefinida de la abogacía. In re Berríos Pagán, 126 D.P.R. 458 (1990). Véanse, además: In re Figueroa Carrasquillo, supra; In re Capó y otros, 154 D.P.R. Ap. (2001); In re Serrallés III, 119 D.P.R. 494 (1987).
A tenor con lo antes expuesto, resulta ineludible con-cluir que la conducta del licenciado Pérez Olivo constituye una violación a la Regla 9(j) de nuestro Reglamento, supra. La dirección que actualmente se encuentra disponible en la Secretaría de este Tribunal no existe. Tampoco existe el apartado postal que para el área de San Juan dicho abo-gado le ha indicado al Colegio de Abogados es el suyo, donde recibe correspondencia.
IV
Tomando en consideración todo lo anterior, se decreta la suspensión inmediata e indefinida del Ledo. Carlos Pérez Olivo del ejercicio de la abogacía. Esta opinión per curiam y la sentencia correspondiente se le notificará al licenciado Pérez Olivo por correo certificado con acuse de recibo a la última dirección que aparece en el expediente personal. *894Una vez remitidas por correo certificado con acuse de re-cibo, se considerará que el licenciado Pérez Olivo ha sido notificado de su suspensión y que ésta será efectiva a par-tir de esa fecha. Se le impone al licenciado el deber de notificar a todos sus clientes de su inhabilidad para conti-nuar representándolos, les devuelva cualesquiera honora-rios recibidos por trabajos no realizados e informe oportu-namente de su suspensión a los foros judiciales y administrativos.

Se dictará la correspondiente sentencia.

El Juez Asociado Señor Hernández Denton no intervino.

(1) Específicamente, le envió copia de la queja presentada a las direcciones si-guientes: el 8 de febrero de 2001, al P.O. Box 16244, San Juan, P.R., 00908; el 15 de febrero, a la Calle Chile 259B, San Juan, P.R., 00917; el 25 de junio, al P.O. Box 16244, Condado Station, San Juan, P.R., 00908, y el 3 de agosto, al Chase Manhattan Bank BLDG., Suite 75-369, East 149th Street, Bronx, N.Y., 000010455.


(2) El Alguacil se dirigió a las siguientes direcciones que aparecen en distintos documentos en el expediente personal del licenciado Pérez Olivo: Calle Chile, Núm. 259B, San Juan, P.R., 00917, y al P.O. Box 16244, San Juan, P.R., 00908. Además, éste verificó con la telefónica a través del 411 y a través de las Guías Telefónicas Comercial y Residencial.


(3) Es menester puntualizar que esta es la única dirección informada formal-mente a este Tribunal.


(4) Esta información surge de la comunicación que le enviara el Ledo. Ramón Olivo Nieves (socio en aquel momento del licenciado Pérez Olivo) al entonces Director de Inspección de Protocolos, Ledo. Govén D. Martínez Suris, el 9 de junio de 1980.